                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION

   LEWIS COSBY, ERIC MONTAGUE AND                    )
   MARTIN ZIESMAN as Co-Trustee for the Carolyn)
   K. Ziesman Revocable Trust on behalf of themselves)
   And all others similarly situated,                )
                                                     )
                  Plaintiffs,                        ) Case No.: 3:16-cv-00121-TAV-DCP
                                                     ) ORAL ARGUMENT
   vs.                                               ) REQUESTED
                                                     )
   KPMG, LLP,                                        )
                                                     )
                  Defendant.                         )
   __________________________________________________________________

          MEMORANDUM IN SUPPORT OF THE FOREGOING MOTION
   ____________________________________________________________



          NOW INTO COURT, comes the above named Plaintiffs and files this Memorandum in

   Support of the Foregoing Motion:

                                     FACTUAL BACKGROUND

          The instant case was filed on March 14, 2016. The case is set for trial on February 8,

   2022. No depositions have been taken in the case. This Court is well aware of prior case(s)

   against Miller Energy and Plaintiff will not recount those facts. The instant case is against

   KPMG, LLP, Miller Energy’s Auditor, whose action(s) caused the injuries to Plaintiffs.

          The Securities and Exchange Commission in its Order of August 15, 2017 provided

          “the Securities and Exchange Commission (“Commission”) deems it
          appropriate public administrative and cease and desist proceedings be, and
          hereby are, instituted against KPMG, LLP (“KPMG”) and John Riordan, CPA
          (“Riordan”) and collectively with KPMG, (“Respondents”) pursuant to
          Sections 4c and 21c of the Securities Exchange Act of 1934 (“Exchange Act”)
          and Rule 102 (e)(1)(ii) of the Commission’s Rules of Practice.”
          “In anticipation of the institution of these proceedings KPMG and Riordan
          offered a settlement which was then incorporated with the charges and
          findings of the SEC.”




                                                                              1
Case 3:16-cv-00121-TAV-DCP Document 216 Filed 05/30/21 Page 1 of 4 PageID #: 20919
                                              ARGUMENT

           Plaintiffs are aware that this Court usually hears Motions in Limine shortly before trial.

   Plaintiffs request this Court rule on this Motion, as no depositions have been taken in this case

   as of the date of this filing, and a ruling on this evidence will allow both parties a roadmap as to

   how to proceed first with depositions and then summary judgment, which is presently scheduled

   on or about October 12, 2021.

           The outcome of this litigation may rely upon the ability of Plaintiffs to place into

   evidence the charges, factual findings, conclusions and opinions from the United States

   Securities and Exchange Commission Order of August 15, 2017. Fed. Rule of Evidence 803(8);

   excludes from the hearsay rule investigative reports that set out matters observed while under a

   legal duty to report; including factual findings from the legally authorized investigation, Fed.

   Rule of Evidence 803(8).

           Plaintiffs recognize that evidence pertaining to the fact of compromise and settlement of

   the SEC Administrative proceeding must be excluded under FRE 408; however, the

   investigative charges, findings, opinions and conclusions of the SEC are admissible and are not

   excluded by FRE 408. See Option Resource Group vs. Chambers Development Co., 967 F. Supp.

   846 (W.D. Pa. 1996).

           In Bank of Lexington v. Vining-Sparks Securities 959 F. 2d 606 (6th Cir. 1992) the court

   held:

           “Opinions, conclusions, and evaluations, as well as facts, fall within the Rule
           803(8)(C) exception. Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 168-69,
           109 S.Ct. 439, 449, 102 L.Ed2d 445 (1988). Further, the Advisory Committee
           notes that the rule “assumes admissibility in the first instance but with
           ample provision for escape if sufficient negative factors are present.” In
           light of this presumption of admissibility, the party opposing the admission
           of the report must prove that the report is not trustworthy. Baker v. Elcona
           Homes Corp., 588 F.2d 551, 558 (6 th Cir. 1978), cert. denied, 441 U.S. 933, 99
           S.Ct. 2054, 60 L.Ed.2d 661 (1979).

           In the Sixth Circuit, courts must evaluate four factors to determine trustworthiness: “(1)

   the timeliness of the investigation upon which the report is based, (2) the special skill or


                                                                              2
Case 3:16-cv-00121-TAV-DCP Document 216 Filed 05/30/21 Page 2 of 4 PageID #: 20920
   experience of the investigators, (3) whether the agency held a hearing, and (4) possible

   motivational problems.” Alexander v. CareSource, 576 F.3d 551, 563 (6th Cir. 2009). The

   Advisory Committee Notes to Rule 803 indicate a presumption of admissibility; the party

   opposing admission has the burden of proving a lack of trustworthiness. Conde v. Velsicol

   Chemical Corp., 804 F. Supp. 972, 994 (S.D. Ohio 1992).

            Plaintiffs submit that the following Orders should be admissible in evidence by this

   Court:

      1) Securities and Exchange Commission charges filed August 6, 2015 in the matter of Miller

            Energy Resources, Paul Boyd, CPA, David M. Hall, and Carlton W. Vogt, III CPA

      2) Findings of Securities and Exchange Commission in the Order filed January 12, 2016 in

            the matter of Miller Energy resources, Inc., Paul Boyd, CPA, David M. Hall, and Carlton

            W. Vogt, III, CPA

      3) Securities and Exchange Commission Order of August 15, 2017 instituting Public

            Administrative and Cease and Desist Proceedings in the matter of KPMG, LLP and John

            Riordin, CPA should be admitted into evidence without any reference to compromise or

            settlement.



   This the 30th day of May, 2021.

                                                         Respectfully Submitted by:

                                                         /s/ Gordon Ball
                                                         Gordon Ball, Esq. (BPR #001135)
                                                         GORDON BALL, LLC
                                                         3728 West End Avenue
                                                         Nashville, Tennessee 37205
                                                         Phone: (865) 525-7028
                                                         Email: gball@gordonball.com




                                                                              3
Case 3:16-cv-00121-TAV-DCP Document 216 Filed 05/30/21 Page 3 of 4 PageID #: 20921
                                     CERTIFICATE OF SERVICE

            I hereby certify that on May 30th, 2021 I electronically filed the foregoing with the Clerk

   of the Court via the Court’s Electronic Filing System, which will provide electronic notification to

   all Filing Users.



   Dated:      May 30, 2021                                /s/ Gordon Ball
                                                           Gordon Ball, Esq. (BPR #001135)
                                                           GORDON BALL, LLC
                                                           3728 West End Avenue
                                                           Nashville, Tennessee 37205
                                                           Phone: (865) 525-7028
                                                           Email: gball@gordonball.com




                                                                              4
Case 3:16-cv-00121-TAV-DCP Document 216 Filed 05/30/21 Page 4 of 4 PageID #: 20922
